DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Pages 16, 18-20 and 22, at least, contain reference to specific claim numbers.  These claim numbers in the specification must be deleted to avoid confusion during the printing process.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the claim includes both apparatus limitations and process limitations.  It is unclear upon issuance if the process limitations would be required for enforcement of the patent claim 1.  Please see MPEP Section 2173.05(p)(II).  The language in question is the injection molding process, the blow molding process, the ejection process and the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (2009/0274789 A1: figures 1-6 and 8-12) taken together with Versiglia (WO 2018/134772 A1: figures 1 and 2; and page 7, lines 3-25), Kieran (5,308,237: figures 5-8) and Mehnert (3,884,610: figures 1, 2, 6 and 7; column 2, lines 5-13 and 59-65; column 3, lines 1-17 and 37-63 and column 4, lines 46-68).
Kobayashi et al disclose an injection stretch blow molding machine (1) having an injection station (A), a stretch blow molding station (B) and an ejection station (C).  The machine having a mold holding plate (9) that supports a pair of neck molds (lip molds 11) such that the neck molds are rotated from station to station.  The machine enables a molding process of injection molding of preforms at station A, stretch blow molding of the preform at station B and ejection of the molded article at station C.  The reference does not disclose that the molded bottles are cooled with cooling air in the ejection station or a mechanism to release the blow molded articles from the neck molds at the ejection station (take-out station).
Versiglia discloses an injection blow molding machine comprising: an injection molding station (186), a processing or heating station (182), a stretch blow-molding station (183) and a final or cooling station (184) which cools the bottles in the set while the bottles are retained by their necks in a gripping system (22) for gripping necks (81) by means of shaped jaws (23).  The stations are arranged around a circular carousel (187) that rotates from the one station to the next, see page 8, lines 13-20.
Kieran discloses a plurality of lip plates or neck molds (13, 14) that support preforms and ultimately blown bottles (20), a pair of lip spreader wedges (35) that separate lip plates (neck molds 13, 14) and ejector pads (31) that support the bottles as the lip plates are separated.
Mehnert discloses a blow molding apparatus wherein a blow pin (3) is inserted into a preform to blow the bottle within a mold (4), wherein the cycle time is shortened by removing the blow pin and inserting a compressed air leading member (3’) to finish cooling the blow molded article.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Kobayashi et al by using cooling the 
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Kobayashi et al by using blown air to cool the inside of a blow molded bottle as disclosed by Mehnert because the reference acknowledges the need to reduce the cycle time by introducing air into the blow molded articles by a second device other than the blow pin or nozzle.  It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Kobayashi et al by using blown air to cool the blow molded bottles as disclosed by Mehnert as such was a well-known manner of cooling the bottles after blow molding.
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the apparatus of Kobayashi et al by using lip spreader wedges and ejector pads as disclosed by Kieran as such was a well-known manner of separating lip molds and support blown bottles as the lip molds are opened.  It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Kobayashi by using means to open the lip molds as disclosed by Kieran as such was a well-known manner of removing lip molds from a plurality of molded bottles at an ejection station such that the bottles are supported in a controlled manner upon release from the lip molds.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests the apparatus of claim 1, wherein the ejection section is provided with a pushing mechanism body, the pushing mechanism body has a rod movable in a vertical direction corresponding to the mouth portion of the hollow molded body disposed in the ejection section, a movement range of a lower end of the rod is set to a range from above the hollow molded body disposed in the ejection section through a position of the mouth portion of the hollow molded body to the inside of the hollow molded body, when the lower end of the rod reaches the position of the mouth portion of the hollow molded body from above the hollow molded body, descending of the rod is temporarily stopped, the lip mold is opened to release holding of the mouth portion of the hollow molded body by the lip mold at the time of descending of the rod after the temporal stop, and the hollow molded body whose holding by the lip mold is released is pushed downward, the rod of the pushing mechanism body is provided with a passage through which cooling air of the cooling device passes with a blow-out port located at the lower end of the rod, and the cooling device blows cooling air from the blow-out port to the inside of the hollow molded body at the latest by the temporal stop of the descending rod.  The closest prior art Versiglia discloses cooling of the blown articles while being supported by the neck or lip molds in an ejection station, but the reference does not disclose or suggest the rod with a cooling air passage as claimed.  The reference to Kieran discloses a rod with a passage for vacuum and compressed air, but these are being used to attract and remove the article from the rod and do not suggest cooling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        4/9/2021